Title: To James Madison from Elias Vander Horst, 20 May 1806 (Abstract)
From: Horst, Elias Vander
To: Madison, James


                    § From Elias Vander Horst. 20 May 1806, Bristol. “The foregoing is a Copy of my last of the 24t of March ⅌ the Ship Bristol Trader, Capt. Phelps, Via New-York, since which Period I have not had the Honor of hearing from you.
                    “The Season for Vegetation here has hitherto been very favorable and the fields in consequence wear a mo⟨st⟩ promising appearance, but, I am sorry to say, the aspect of Political matters is less pleasing—the War however I yet think, will shortly be terminated, or, if not, it must, I fear, become still more General—the former I consider as the most probable, especially when it is evident we are at a loss to discover new objects of Taxation, while it is certain the old ones are already so burthened as to be incapable of bearing an additional pressure, it is also equally noted that our Commerce is on the decline, & that from the very nature of things it cannot be otherwise, while political matters remain in the unprecedented & shameful state they now are.
                    “Enclosed I beg leave to hand you a few of our latest News-Papers, to which please be refered for particulars of what is now passing here of a Public nature, you have likewise herewith a late London price Current [not found].”
                